DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The preliminary amendment filed on 11/19/2018 has been entered.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10 and 20-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the claims do not properly define either the method or the apparatus disclosed.  
In regard claims 1-10, it defines a method claim with “A transmitting method of beam domain optical wireless communication”, but concludes with an apparatus claim “wherein a base station or a transmitting device
In regard claims 20-30, it defines a method claim with “A beam domain optical wireless bidirectional communication method”, but concludes with an apparatus claim “wherein a base station of beam domain optical wireless communication is equipped with an optical transceiver port array and a lens….” as recited. The claim(s) 20-30 as a whole is neither a definition of a method nor of an apparatus but is instead a hybrid of the two.    
Claims 1-10 and 20-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
With regard claims 1-10 and 20-30, respectively, provide for the use of method, but, since the claims does not provide a transition phrase such as comprising, consisting, in the method/process, it is unclear what method/process applicant is intending to encompass.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
an optical transceiver unit array module, a lens module, a downlink transmitting signal generation module, an optical receiving module, an channel estimation module, a signal detection module in claim 11; and
an optical transceiver port array module, a lens module, a downlink transmitting signal generation module, an uplink channel estimation module, an uplink signal detection module and an uplink transmitting signal generation module in claim 31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olsen et al. (US 2003/0022694).
With regard claim 1, Olsen et al. discloses a transmitting method of beam domain optical wireless communication (Fig.14 and para.56), 
wherein a base station or a transmitting device of the beam domain optical wireless communication is equipped with an optical transmitter unit array (Fig.16 element 10 and Fig.17A element 110 and para.43 and claim 23) and a lens (Fig.16 element 10 and Fig.17A elements 130, 140 and para.43 and claim 23), 
the optical signal transmitted by each optical transmitter unit in the optical transmitter unit array forms a beam in some direction through the lens (Fig.15A and para.58 and claim 23), 
the optical signals transmitted by different optical transmitter units form beams in different directions through the lens (claim 24, where said plurality of electronic to radio transceivers is more than ten transceivers and wherein said sandwich structure is shaped such that signals from each of said more than 10 a direction different from any other of signal of said 10 transceivers), 
the base station or the transmitting device forms beam coverage in a communication scope thereof by using the optical transmitter unit array and the lens, different beams cover different regions (Fig.15A and para.31 and 58-61, where it shows a hexagonal cluster of six multi-beam antennae showing a 360 degree coverage), and 
the base station or the transmitting device simultaneously communicates with each user terminal or receiving device in the beam domain (para.14 and claim 23, where a multibeam communication lens antenna for simultaneous transmission of a plurality of radio signals is claimed).
With regard claim 20, which is a beam domain optical wireless bidirectional communication method claim related to claim 1, all limitation is contained in claim 1. The explanation of all the limitation is already addressed in the above paragraph.
Allowable Subject Matter
Claims 11-19 and 31-42 are allowed.
Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicants in preparing responses, to fully 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633